Peremptory writ of mandamus was awarded to relator to require the Town Council of the *Page 841 
Town of White Springs to be reconvened to consider the proposition of discontinuing a street light that had been ordered dispensed with, pursuant to a tie vote of the city council on a motion made to reject the report of the city council's water and light committee recommending the discontinuance of an arc light that for many years had been maintained near relator's home.
Section 17 of Chapter 5368, Acts of 1903 (the Charter of White Springs), provides for a city council of six members elected for a term of two years. The proposition of law sought to be presented by this writ of error is whether or not a town council, consisting of six members can change the status quo of any matter or thing within the council's jurisdiction, except by a majority vote of its members, or in other words, whether an act of the council concurred in by only three of its total of six members, can be given effect as a lawful act of the council, although declared by the president of the council to have been carried by reason of the failure by a tie vote to reject a committee report which, if adopted, would amount to the Council's affirmative act.
Our conclusion is that the real question in issue in the council's proceedings was the ultimate discontinuance of a street light which had once been lawfully established by the city council's affirmative act. This is so despite the fact that the proposition voted on by the council was the motion toreject the report of the water and light committee, recommending that the street light be discontinued, but which recommendation was subject to affirmative adoption by the city council in order to become effective.
Our further conclusion is that the vote of three members of the total of six members of the City Council of White Springs in favor of leaving the status quo of the street light undisturbed, left the matter voted on a matter of unfinished *Page 842 
business before the city council which the court below properly required to be reinstated as such by its peremptory writ of mandamus. However, the court below erred in issuing its peremptory writ in terms broader than this, and to that extent the judgment here attacked is erroneous and should be reversed, with directions to allow an appropriate amendment to the alternative writ and issue a peremptory writ in accordance therewith.
Reversed with directions, costs to be assessed in equal proportions against each of the parties to this writ of error.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., dissents.